Citation Nr: 9909984	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from March to June 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from June and December 1994 rating 
decisions of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M & ROC) in Wichita, Kansas.  In 
October 1996, the Board remanded this case for further 
development.

The appellant had asserted that he was subjected to a 
personal assault of a sexual nature in service that led to 
the development of PTSD.  In January 1998, the Board denied 
the appellant's claim for service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), on the basis that he failed to provide 
evidence to corroborate any diagnosis of PTSD.  The appellant 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals, prior to March 1, 1991) (hereinafter, "the 
Court").  In granting a joint motion for remand, in October 
1998, that vacated the Board's decision, the Court found that 
service connection for PTSD requires that the record contain 
a) evidence of a clear, current medical diagnosis of PTSD; b) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and c) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997).

The Court said that the central question in the appellant's 
case concerned the second element, noted above.  Further, the 
Court stated that the Board denied the appellant's claim on 
the basis that there was no competent evidence of record to 
corroborate that he was actually sexually assaulted during 
service.  However, the Court noted that the Board's 
conclusion did not reflect any consideration of pertinent 
provisions of Manual M21-1, that specifically addresses the 
types of documentation that may be used to corroborate the 
occurrence of a stressor where the alleged stressor event is 
physical or sexual assault.  See Cohen v. Brown, 10 Vet. 
App. at 128.  M21-1, Part III, Change 49 (February 1996) par. 
5.14c.  See also YR v. West, 11 Vet. App. 393, 399 (1998).  
The Court also noted that the Board's decision failed to 
outline efforts made by the VA, if any, to advise the 
appellant of the need to provide the alternative types of 
evidence described in the M21-1 provisions cited above.  A 
copy of the Court's Order has been placed in the claims file.  

REMAND

The record reflects that the appellant's service medical 
records are silent as to any complaints of rape or other 
physical assault during his period of active military 
service.  A December 1993 VA mental hygiene clinic (MHC) 
record entry includes the veteran's description of a 
"homosexual" attack by another soldier that he fought off.  
The veteran indicated that at the time of the attack, there 
was a big investigation, he believed several soldiers 
involved were court-martialed and he was forced to stay with 
the troop for several weeks and was threatened.  The MHC 
counselor said it was difficult to assess the veteran's 
reliability.

An April 1994 psychological evaluation prepared by Linda A. 
Dunn, Ph.D., indicated that the veteran said he was sexually 
abused as a teenager by a pastor, but the incident was 
unreported.  He also described an attempted rape in service 
in which he escaped without harm, but was threatened.

In a January 1995 statement, a VA psychiatric examiner 
diagnosed PTSD and said it was most likely that the initial 
trauma that caused the veteran's disorder dated to a sexual 
assault suffered during basic training in military service.

In a September 1994 statement, the appellant responded to the 
M & ROC's request for details of his alleged sexual assault, 
stating that it occurred at Fort Knox, Kentucky, and two 
officers, Sergeants P. and R.J. were notified.  The veteran 
said S no court martials took place while he was in service 
and that he was harassed.

The M & ROC attempted to verify the stressor information 
provided by the veteran and requested the appellant's service 
personnel (201) file from the National Personnel Records 
Center (NPRC).  In March 1997, the NPRC provided the M & ROC 
with pages from the veteran's DA Form 20.

As noted above, the Board denied the appellant's claim on the 
basis that there was no competent evidence of record to 
corroborate that he was actually sexually assaulted during 
service.  The Court stated, however, that the Board's 
conclusion failed to reflect any consideration of pertinent 
provisions of Manual M21-1 that specifically address the 
types of documentation that may be used to corroborate the 
occurrence of a stress where the alleged stressor event is 
physical or sexual assault.  See YR v. West, 11 Vet. App. at 
399.  As the court also stated, certain provisions of Manual 
M21-1 are the equivalent of VA regulations, and the Secretary 
must comply with them.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); M21-1, Part III, Change 49 (February 1996) par. 
5.14c.

In view of the foregoing, the case is REMANDED to the M & ROC 
for the following actions:

1.  The M & ROC should contact the 
appellant and request that he identify 
the specific names, addresses and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he received treatment since 
October 1996, for the disability at 
issue.  When the requested information 
and any necessary authorization have been 
received, the M & ROC should make all 
reasonable attempts to obtain copies of 
all pertinent records that have not 
already been obtained.

2.  The M & ROC should consult M21-1, 
Part III, Change 49 (February 1996) par. 
5.14c, "PTSD Claims Based on Personal 
Assault", regarding the need for 
additional development to corroborate the 
appellant's claim.  The M & ROC should 
make all reasonable attempts to obtain 
other records that may be needed, to 
include any reports from the military 
police, shore patrol, provost marshal's 
office or other military law enforcement.  
It may be necessary to call the unit at 
the military installation where the 
records may be located.  

a) The M & ROC should also consider 
development of alternative sources 
of information to include medical 
records from private physicians or 
caregivers who may have treated the 
appellant either immediately 
following the incident or sometime 
later; civilian police reports; 
reports from crisis intervention 
centers; lay statements from family 
members, roommates, comrades or 
clergy; or copies of personal 
diaries or journals.

b) Regarding the development letter 
for PTSD claims based on personal 
assault, the M & ROC should consider 
M21-1, Part III, Change 55 (April 
1996), Exhibit A.4, "Suggested 
Attachment To Letter To Veteran 
Requesting PTSD Information 
Concerning An In-Service Personal 
Assault" or an attachment developed 
locally.

c) Where the military record 
contains no documentation of the 
occurrence of a personal assault, 
alternative evidence might establish 
an in-service stressful incident.  
Behavior changes that occurred at 
the time of the incident may 
indicate the occurrence of an in-
service stressor. Examples of 
behavior changes that might indicate 
a stressor are (but are not limited 
to): visits to medical or counseling 
clinic or dispensary without a 
specific diagnosis or ailment; 
sudden request that the appellant's 
military occupational series or duty 
assignment be changed without other 
justification; lay statements 
showing increased use or abuse of 
leave without an apparent reason 
such as family obligations or family 
illness; changes in performance and 
performance evaluations; increased 
or decreased use of medications; 
evidence of substance abuse; 
obsessive behavior such as 
overeating or undereating; 
unexplained economic or social 
behavior changes; breakup of a 
primary relationship.

3.  Upon completion of the above, the M & 
ROC should determine if any secondary 
evidence received requires interpretation 
by a clinician and, if so, submit that 
evidence and the veteran's claims files 
to a VA neuropsychiatric physician for an 
interpretation of any documented 
behavioral changes in relationship to the 
diagnosis of PTSD.  Any opinion expressed 
should be accompanied by a written 
rationale.

4.  After the development requested has 
been completed to the extent possible, 
the M & ROC should again review the 
record and determine whether there is 
evidence, other than the veteran's 
allegations, that the claimed inservice 
stressor actually occurred.  If the 
benefits sought on appeal remains denied, 
the appellant and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to implement the Order 
of the U.S. Court of Appeals for Veterans Claims in this 
case.  The appellant need take no action unless otherwise 
notified. 




________________________________
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




